 Case 1:15-cr-00252-PKC-RML Document 1286 Filed 09/25/19 Page 1 of 1 PageID #: 22479


                                RETURETA       &     WASSEM, P.L.L.C.
                                             Attorneys at Law
                                   300 New Jersey Avenue, NW ~ Suite 900
                                         Washington, D.C. 20001
                                          www.returetawassem.com

Manuel J. Retureta, Esq. (DC)                                                         (202) 450-6119
Leigh Anne Wassem, Esq. (MD)                                                   Fax: ( 2 0 2 ) 3 4 7 - 0 1 3 0




                                           September 25, 2019




        The Honorable Pamela K. Chen
        United States District Judge
        United States Courthouse, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

        Re:     United States v. Rafael Callejas, 15-252 (Def. #17) (PKC)(RML)
                Adjournment of Sentencing Date

        Dear Judge Chen:

        The parties respectfully request that the sentencing date for defendant Rafael
        Callejas, currently set for October 2, 2019, be adjourned. Government counsel
        has been consulted and does not object to this request. It is suggested that a new
        sentencing date be scheduled for early 2020.

        Thank you for your time and attention.

        Respectfully submitted,




        Manuel J. Retureta, Esq.


        cc: All Parties via ECF




                                           R ETURETA & W ASSEM, P.L.L.C.
